



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Semlitch, 2012 ONCA 264

DATE: 20120430

DOCKET: C54338

Laskin, Rosenberg and Watt JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

James Semlitch

Appellant

Sam Goldstein, for the appellant

Scott Latimer, for the respondent

Heard and endorsed: April 23, 2012

On appeal from the conviction entered on June 14, 2011 by
    Justice Lisa Cameron of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the trial judge misapprehended the evidence
    in material respects that impacted on her credibility findings. For the
    following reasons the appeal is dismissed:

1.     The
    trial judge found that Mr. Whitmore did not have a motive to lie. This finding was
    reasonably open to the trial judge. On this record, there was no evidence of an
    inducement held out to Mr. Whitmore. The fact that the appellant testified that
    he did not need the information on the tower, even if believed, did not affect Mr. Whitmores
    motive.

2.     There
    was independent evidence capable of confirming Mr. Whitmores testimony in
    the fact that only the appellant had a motive to steal the computer tower. In
    other words, the manner in which the break-in occurred and the items stolen was
    independent confirmatory evidence. At its highest, the unresolved issue of the
    $5,000 only affected the credibility of Mr. Matthews, whose evidence was not
    essential to the conviction.

3.     It
    was for the trial judge to decide whether Mr. Whitmores recitation of events
    was consistent. The strength of the inferences were for the trial judge. In
    particular, there was a basis for finding that the appellant knew Mr. Whitmore.

4.     The
    trial judge did not commit a reversible error in finding the appellant lied
    about not knowing Mr. Whitmore. The unequivocal way in which the appellant
    testified about not knowing Mr. Whitmore did not leave room for any honest
    mistake.

[2]

Accordingly, the appeal is dismissed.


